DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and similarly cited claim 11, a set of prior art references was found and not relied upon to teach the claim combinations. Specifically, the claim recites the feature of “a cleaning tube configured to supply at least one of air, water, or a cleaning liquid into the housing; and a suction tube configured to remove foreign material during or after cleaning the rotation cover.” This feature, in combination with other features of the claim, renders the independent claim 1 and similarly cited claim 11, as well as their dependent claims, novel and non-obvious in view of prior art of record. 
Regarding claim 21, a set of prior art references was found and not relied upon to teach the claim combinations. Specifically, the claim recites the feature of “a nozzle configured to inject at least one of air, water, or a cleaning liquid into an inside of the housing according to the detection signal; and an elastic member configured to form a space between the rotation cover and the housing to position the nozzle, and formed at two ends of the rotation cover to prevent leakage of a spraying material of the nozzle and in close contact with the rotation cover.” This feature, in combination with other features of the claim, renders the independent claim 21 novel and non-obvious in view of prior art of record. 
Shimada (JP 2002169219 A) discloses a surveillance camera apparatus comprising a camera housing for accommodating a camera for picking up an image through a transparent plate arranged in the front of the camera (see at least para. [0009]). Shimada further discloses the apparatus is provided with an air hole for ejecting compressed air onto the outside of the transparent plate to remove or blow away dirt accumulated on the surface of the transparent plate (see at least para. [0012]). However, Shimada fails to specifically disclose “supplying the compressed air into the housing or inside the transparent plate, and sucking the accumulated dirt after cleaning the transparent plate” as claimed in claims 1 and 11, or “a nozzle configured to inject at least one of air, water, or a cleaning liquid into an inside of the housing according to the detection signal; and an elastic member configured to form a space between the rotation cover and the housing to position the nozzle, and formed at two ends of the rotation cover to prevent leakage of a spraying material of the nozzle and in close contact with the rotation cover” as claimed in claim 21.
Park (US 8347445 B2) discloses a remote controlled robot for cleaning inner walls of a duct (Abstract). The remote controlled robot comprises a cleaning means including nozzles to blow compressed air to inner walls, and suction means to collect dust from inside of ducts (see at least Col. 5 lines 10-20). However, Park fails to specifically disclose “supplying the compressed air into the housing or inside the transparent plate, and sucking the accumulated dirt after cleaning the transparent plate” as claimed in claims 1 and 11 or “a nozzle configured to inject at least one of air, water, or a cleaning liquid into an inside of the housing according to the detection signal; and an elastic member configured to form a space between the rotation cover and the housing to position the nozzle, and formed at two ends of the rotation cover to prevent leakage of a spraying material of the nozzle and in close contact with the rotation cover” as claimed in claim 21.
Lee (KR101255522B1) discloses a surveillance camera equipped with a foreign substance removing means to secure a view of the camera, wherein the foreign substance removing means includes an air compressor to supply air pressure onto the surface of lens protection window for protecting the camera lens to remove dust and moisture, and a roller brush to remove dust ahered to the surface of the lens protection window (see at least paras. [0053], [0056], [0061], [0063], [0071]). However, Lee fails to specifically disclose “supplying the compressed air into the housing or inside the transparent plate, and sucking the accumulated dirt after cleaning the transparent plate” as claimed in claims 1 and 11 or “a nozzle configured to inject at least one of air, water, or a cleaning liquid into an inside of the housing according to the detection signal; and an elastic member configured to form a space between the rotation cover and the housing to position the nozzle, and formed at two ends of the rotation cover to prevent leakage of a spraying material of the nozzle and in close contact with the rotation cover” as claimed in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664